Citation Nr: 1216488	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  10-15 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date before July 14, 2004, for the award of service connection for posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1968 to January 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

By letter in April 2012, the Veteran raised a claim for increase, which is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  On December 16, 1992, the Veteran filed an initial claim of service connection for posttraumatic stress disorder; medical evidence was received in support of the claim, documenting initial posttraumatic stress disorder complaints in December 1992 followed soon after by a definitive diagnosis of posttraumatic stress disorder by private and VA providers who linked the diagnosis to alleged in-service stressors of enemy fire in Vietnam.  

2.  The Veteran's initial claim of service connection for posttraumatic stress disorder was denied by the RO in a June 1993 rating decision and subsequently on appeal by the Board in January 1997; the denials were based on the lack of evidence to corroborate the Veteran's alleged in-service stressors.  








3.  Prior to the Board decision in 1997, the Veteran had testified at an RO hearing in March 1995, during which he provided specific information concerning in-service stressors in Vietnam, including his base at Phan Rang frequently coming under fire and on one occasion being thrown against a wall when a round fell and hit a generator; at that time VA did not request corroboration of the identified stressors with the service department.  

4.  In July 2004, the Veteran filed an application to reopen his service connection claim, which was initially denied by the RO in a rating decision that the Veteran appealed; based on an April 2006 letter from the Veteran describing in-service stressors including a mortar attack on his base on January 26, 1968, when a large generator was hit near him and other attacks numbering about 15 or 20 on the base for that year, the RO requested corroboration of the stressors through the service department.    

5.  In response to its September 2006 request, the RO received additional service department records, not previously of record but in existence when the RO initially denied the Veteran's claim, which showed that the Veteran's airbase in Vietnam, Phan Rang, received about 32 incoming fire attacks for the year period during which the Veteran was stationed there with his unit.  

6.  In a March 2009 decision, the Board determined that new and material evidence had been presented to reopen the claim of service connection for posttraumatic stress disorder and granted the claim on the merits, based in part on the additional relevant official service department records that corroborated the Veteran's account of in-service stressors to support his diagnosis of posttraumatic stress disorder.  








CONCLUSION OF LAW

The criteria for an effective date of December 16, 1992, for the award of service connection for posttraumatic stress disorder are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c) (2011); Vigil v. Peake, 22 Vet. App. 63 (2008); Mayhue v. Shinseki, 24 Vet. App. 273 (2011).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 



Where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an earlier effective date, following the initial grant of service connection.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116- 117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA has obtained service treatment records, VA records, and private medical records of the Veteran, in connection with the underlying claim of service connection.  

On the claim for an earlier effective date for the grant of service connection for posttraumatic stress disorder, VA medical examination or medical opinion is not needed to decide the claim and as the material issues of fact to establish an earlier effective date pertain to whether or not there was a pending claim, which is not a medical question. 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim.  38 U.S.C.A. § 5110(a), (b).  

The effective date of an award based on a claim reopened after final disallowance shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r).  

Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of 38 C.F.R. § 3.156.  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1).  Records that are not included are records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).  An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3). 




A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a). 

To determine when a claim was received, the Board must review all communications that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

Appellate review of a rating decision is initiated by a notice of disagreement and completed substantive appeal after a statement of the case has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal renders a rating decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a). 

Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. § 3.105(a).  The issue of clear and unmistakable error, which must be specific, has not been raised in this claim. 

Facts and Analysis

The Veteran seeks an earlier effective date for a grant of service connection for posttraumatic stress disorder.  He claims that the effective date should be prior to July 14, 2004.  He asserts that the effective date should be retroactive to January 1970 when he was discharged from service, or alternatively to 1992 when he initially filed his claim of service connection for posttraumatic stress disorder.  


The service department records show that the Veteran served on active duty from January 5, 1968, to January 4, 1970.  He served a tour of duty in Vietnam from January 1969 to January 1970.  His military occupational specialty was a welder, and he served with the 589th Engineer Battalion.  

On December 16, 1992, the Veteran filed an initial claim for VA disability compensation for posttraumatic stress disorder.  In a February 1993 letter, the RO requested the Veteran to furnish specific information relative to his claimed in-service stressors to support posttraumatic stress disorder.  The Veteran replied in February 1993 that he would supply the requested information at the time of his VA examination.  He underwent a VA examination in March 1993, at which time he described in a general way the stressors from Vietnam.  The diagnosis was posttraumatic stress disorder.  Additional private medical evidence was received, showing that the Veteran was treated for symptoms of posttraumatic stress disorder that dated back to December 1992 and that he had a diagnosis of posttraumatic stress disorder.  The VA and private assessments appear to relate the diagnosis to the Veteran's reported in-service stressors of incoming fire in Vietnam.  

In a rating decision by the RO in June 1993, the RO denied service connection for posttraumatic stress disorder.  While the RO acknowledged that the Veteran had a diagnosis of posttraumatic stress disorder, evidently related to experiences in service, it determined that the available evidence was negative for a verified in-service stressor.  The Veteran appealed that decision to the Board.  Prior to review of the claims file by the Board, the Veteran testified in a hearing at the RO in March 1995, at which time he provided specific information concerning in-service stressors in Vietnam to include his base at Phan Rang frequently coming under fire and on one occasion being thrown against a wall when a round fell and hit a generator.  






In a decision in January 1997, the Board denied the Veteran's claim of service connection for posttraumatic stress disorder, finding that the Veteran's traumatic stressor in service had not been corroborated by service records or other sources and that the Veteran's descriptions of the stressor events were vague and could not be verified due to lack of specific details.  

On July 14, 2004, the Veteran filed an application to reopen his claim of service connection for posttraumatic stress disorder, with additional medical evidence indicating that the Veteran continued to suffer from posttraumatic stress disorder that, more likely than not, was attributed to his service in Vietnam.  

In a letter in April 2006, the Veteran provided a statement pertaining to in-service stressors to include a mortar attack on his base on January 26, 1968, when a large generator was hit near him and other attacks numbering about 15 or 20 on the base for the year.  

In response, the RO in September 2006 requested the service department to furnish any corroborating evidence of the Veteran's claimed stressors to include the incident on January 26, 1969.  Thereafter, copies of a publication, dated in 1979, from the Office of Air Force History, pertaining to air base defense in the Republic of Vietnam from 1961 to 1973, were received.  Of particular note is that the Veteran's airbase in Phan Rang, received about 32 attacks (standoff and standoff/sapper) for the year period during which the Veteran was stationed there with his military unit.  One of the first attacks after the Veteran's arrival in Vietnam was on January 26, 1969, during which the United States suffered aircraft losses and 15 troops wounded in action.  

In a decision in March 2009, the Board determined that new and material evidence had been presented to reopen the claim of service connection for posttraumatic stress disorder, and granted the claim on the merits.  




The Board determined that the prior Board decision in January 1997 was final but that evidence since that decision was new and material because it corroborated the Veteran's alleged stressor claims that he may have been exposed to mortar attacks while stationed at Phan Rang Airbase.  In other words, the additional service department records, which were received in response to the RO's September 2006 request for evidence to corroborate the claimed in-service stressors, were considered in the context of determining whether to reopen the Veteran's claim of service connection.  

However, as the additional records are relevant (i.e., related to the claimed in-service event) official service department records that existed and had not been associated with the claims file when the RO first decided the claim in June 1993 and when the Board reviewed the RO's denial in January 1997, the provisions of 38 C.F.R. § 3.156(c) are applicable.  

In such circumstances, the Veteran's initial claim for service connection is not only reopened but also reconsidered by VA, and it will serve as the date of claim and the earliest date for which benefits may be granted.  38 C.F.R. § 3.156(c)(1).  See Vigil v. Peake, 22 Vet. App. 63, 65 (2008) (explaining that former § 3.156(c) (in effect prior to September 2006), and amended §§ 3.156(c)(1) and (c)(3) (effective from September 2006) authorize reconsideration of a claim based on newly discovered service department records as early as the date of the original claim); see also Mayhue v. Shinseki, 24 Vet. App. 273 (2011) (holding that records received from the JSRRC (or one of its predecessors, the USCRUR or ESG), which substantiated that the base camp of a Veteran's unit had come under fire, was a basis for establishing an effective date pursuant to 38 C.F.R. § 3.156(c) based on the date of receipt of a previously denied claim for posttraumatic stress disorder, even where the Veteran had in connection with the earlier claim failed to cooperate in the development of the claim by not responding to VA requests for additional information regarding the specifics of his claimed stressors).  




There are circumstances in which an earlier effective date under 38 C.F.R. § 3.156(c)(1) is not warranted.  Such exceptions consist of service department records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).  

Here, the service department records showing mortar attacks on the Veteran's base in Vietnam during his tour of duty there in 1969 were in existence prior to the Veteran's initial claim for disability benefits.  Moreover, it cannot be found that the Veteran had earlier failed to furnish sufficient information for VA to obtain the additional service department records, in relation to his initial claim for disability benefits.  While the Board in January 1997 stated that the Veteran did not provide detailed information regarding stressors as requested in February 1993, opting instead to provide information during a March 1993 VA examination, there was no acknowledgement that the Veteran subsequently furnished information during a hearing in March 1995 that was sufficient in which to request corroborating evidence from the service department.  Stated another way, the same information identifying the Veteran's in-service stressors was available to VA and of record both before the January 1997 Board decision that denied the original claim and before the March 2009 Board decision that granted the claim.  

Thus, the additional service department records are not exempt from the application of 38 C.F.R. § 3.156(c)(1) and must be reviewed in relation to a reconsideration of the initial claim, rather than in relation to an application to reopen the claim based on receipt of new and material evidence (for which provisions of 38 C.F.R. § 3.400(r) are then applicable).  






As noted, the Board in March 2009 granted the Veteran's claim of service connection for posttraumatic stress disorder on the merits, on the basis of the additional service department records at issue, which corroborated the Veteran's account of in-service stressors that support a diagnosis of posttraumatic stress disorder.  

Given this, the regulations governing effective dates provide that an award based all or in part of such records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).  

In this case, the proper effective date for the grant of service connection for posttraumatic stress disorder is December 16, 1992, which is the date VA received the Veteran's previously decided claim.  

As for the Veteran's contention that as the Board in its March 2009 decision granted his claim in full, his benefits should be retroactive to discharge from service or to the time he initially filed a claim in 1992.  It is noted that in the 1997 decision, the Board stated that any error on VA's part in satisfying its duties to notify and assist the Veteran to substantiate his claim was harmless as it was granting in full the benefits sought on appeal.  The specific benefit sought on appeal was disability compensation for posttraumatic stress disorder, which was found to be incurred in service.  The date from which such compensation is paid is a separate issue and was not on appeal at the time of the March 2009 Board decision, as the effective date had not been established until the October 2009 RO rating decision.  As explained in this decision, the effective date initially assigned is not proper according to the laws and regulations.  

Different laws and regulations govern the decision to award compensation for a service-connected disability and the establishment of the date from which the award is made effective.  




In its decisions, the Board is bound by applicable statutes, the regulations of the Department of Veterans Affairs and precedent opinions of the General Counsel  of the Department of Veterans Affairs.  See 38 U.S.C.A. §§ 511(a), 7104; 38 C.F.R. § 20.101.  As explained in this decision, the fact that a disability has been adjudicated as having onset during service and thus is deemed service connected does not imply that the award is likewise effective from the time of service.  

The Board notes that as a result of the decision to grant an earlier effective date for the award of service connection for posttraumatic stress disorder based on new evidence from the service department under 38 C.F.R. § 3.156(c)(3), the RO will in accordance with 38 C.F.R. § 3.156(c)(4) undertake a retroactive evaluation of the Veteran's disability and assign a specific rating as supported by the available medical evidence.  


ORDER

An effective date of December 16, 1992, for the award of service connection for posttraumatic stress disorder is granted. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


